Shaw, C. J.
The only ground on which the plaintiff could claim to recover for the support of his daughter, the wife of the defendant, was that he had compelled her, by his neglect and misconduct, to leave his place of abode ; and that in such case the law holds the husband liable for necessary supplies, to any person who, at her request, supplies them, without or against the husband’s consent. Upon this principle the case was tried.
The reasons given by the wife for leaving her husband’s house, not under oath, and she not a competent witness against her husband, could only be given in evidence as res gestee, as connected with and part of the act of leaving her husband’s house, and to this extent they were admitted.

Exceptions overruled.